DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 2 has been canceled. Claim 21 has been added. Claims 1, 3-21 are currently being examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganahl (US 10863851 B1). 	1) Regarding claim 1,  Ganahl discloses a portable thermal insulated apparatus (Fig. 1), comprising: 	a container (Col. 5, line 1; Figs. 1 and 2C: main body portion 20) having an open first end (Col. 6, line 4; partially open portion 22A) and an open second end (Col. 5, line 3; Figs. 2C-D: bottom end portion 20B) forming an interior (Col. 6, lines 22-23; Figs. 2C-D: bottom end portion 20B); 	a reservoir unit (Fig. 1: heating assembly 30) configured to removably secure to the open second end of the container thereby forming a sealed bottom (Col. 6, lines 41-55); 	the reservoir unit configured to receive a thermal unit (Fig. 3A: heating element 35); 	the thermal unit configured to maintain the interior of the container at a desired temperature (Col. 6, line 56 through Col. 7, line 34), wherein the thermal unit is dimensioned to be removably secured to the reservoir unit (Fig. 4A illustrates the heating element 35 being a separate component of the heating assembly, in which the exploded view illustrates it is configured to be attached to the heating assembly 30 and therefore can be removed from the heating assembly 30. Figs. 3A and 3F illustrates the dimensions of the heating element 35 being configured to enable attachment and reattachment to and from the heating assembly 30, which reads on the limitation. If applicant besides detail of what dimensioned to be removably secured means, maybe the extra detail may distinguish the applied reference. However since applicant’s specification is void of any specific detail of the thermal unit being dimensioned to be removably secured to the reservoir unit. For example, the term dimension is only disclosed in ¶0050 of applicant’s specification in a general sense, but not specifically related to the thermal unit removable features); 	wherein the thermal unit includes an upper end forming a shelf within the container adapted to directly receive a stored item thereon when the reservoir unit is secured to the second end of the container (Col. 6, lines 41-55, discloses that the heating element 35 enable the contents of the container to be in direct contact with it (corresponding to forming a shelf); see Fig. 4D). 	2) Regarding claim 3, Ganahl discloses a lid configured to removably cover the open first end of the container (Fig. 1: cap 100) via a lid fastener (Col. 15, lines 1-3; Fig. 10: inner connection portion 160), wherein the lid comprises a lid aperture (Fig. 9B: inlet hole 110A) adapted to allow fluid to pass therethrough (Col. 13, lines 14-18).  	3) Regarding claim 5, Ganahl discloses wherein the container comprises an inner tube (Fig. 2C: inner wall 21A) and an outer tube (Fig. 2C: outer wall 21B) coaxially aligned  (Fig. 2C) and secured to one another having a vacuum space therebetween (Col. 5, lines 45-60), wherein the vacuum space extends between the open first end and the open second end of the container (Fig. 2C). 	4) Regarding claim 6, Ganahl discloses wherein the inner tube comprises a fastener for removably securing the reservoir unit thereto (Fig. 2C illustrates the inner component providing attachment for the heating assembly, see Fig. 4D illustrating the heating assembly attached to the main body portion 20, see below: 	
    PNG
    media_image1.png
    720
    1152
    media_image1.png
    Greyscale
). 	5) Regarding claim 7, Ganahl discloses wherein an upper end and lower end of the inner tube protrude radially outward and rest along an interior of the outer tube when secured to one another (Fig. 2C, see below 	
    PNG
    media_image2.png
    720
    1152
    media_image2.png
    Greyscale
). 	6) Regarding claim 8, Ganahl discloses wherein the reservoir unit comprises a centrally disposed recess formed by a sidewall (Fig. 3A, 3D and 4A, see below: 	
    PNG
    media_image3.png
    720
    1152
    media_image3.png
    Greyscale
) extending annularly about a base (see above image), the recess is configured to receive the thermal unit therein (Figs. 3A and 4). 	7) Regarding claim 9, Ganahl discloses wherein the sidewall includes a reservoir fastener disposed on an exterior side thereof (see below: 	
    PNG
    media_image4.png
    720
    1152
    media_image4.png
    Greyscale
), wherein the reservoir fastener is configured to threadedly secure to the container (see above image: Col. 8, lines 3-11) and form a seal therewith (Col. 8, lines 3-6). 	8) Regarding claim 10, Ganahl discloses wherein the reservoir unit comprises a shoulder extending annularly around the sidewall and on a same plane as the base (see image below: 	
    PNG
    media_image5.png
    720
    1152
    media_image5.png
    Greyscale
), wherein the shoulder and base forms a part of an exterior side of the portable thermal insulated apparatus (Fig. 4D illustrates that once the heating assembly and main portion 20 are coupled the shoulder is on an exterior side). 	9) Regarding claim 11, Ganahl discloses wherein the sidewall is entirely disposed within the container when the reservoir unit is affixed thereto (Fig. 4D). 	10) Regarding claim 13, Ganahl discloses wherein the thermal unit is inaccessible when the reservoir unit is secured to the second end of the container (Fig. 4D). 	 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ganahl in view of Meyers et al. (“Meyers”, US 2014/0069917 A1, on the record) and Chelbor (US 3045862 A, on the record).
 	1) Regarding claim 4, Ganahl discloses wherein the lid comprises a handle (Col. 13; lines 53-67). 	As per the limitation disposed on an upper side of the lid forming an opening between an upper portion of the handle and the upper side of the lid, wherein the upper portion of the handle includes a cross member that extends between a pair of vertical members, the pair of vertical members extending from the upper side of the lid on a perimeter edge of the lid and on opposing sides thereof. 	Meyers discloses, in ¶0030 with reference to Figs. 4 and 10, the concept of using a handle with vertical portions extending from the perimeter edge of a lid on opposing sides. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a handle with vertical portions extending from the perimeter edge of a lid on opposing sides as taught by Meyers into the system as taught by Ganahl, with the motivation to enhance the user handling features of the system.  	As per the limitation wherein the cross member angles towards the upper side at a middle portion of the cross member. 	Chelbor discloses, in Fig. 1 (see below image), the concept of thickening the middle portion of a handle (corresponding to creating angles) in a direction toward a top portion of a container. 	
    PNG
    media_image6.png
    720
    1152
    media_image6.png
    Greyscale
 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of slightly thickening the middle portion of a handle in a direction toward a top portion of a container as taught by Chelbor, into the system as taught by Ganahl and Meyers as a known way to create a handle, with the motivation to enhance the handle design features of the system.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ganahl in view of Ohmer (US 2016/0346116 A1).
 	1) Regarding claim 12, as per the limitation wherein the thermal unit comprises a phase change material disposed therein and adapted to transition from a first state to a second state, wherein thermal energy is exothermic or endothermic. 	Ohmer discloses, in ¶0013; ¶0030; ¶0032; ¶0063; ¶0067; ¶0072; ¶0095, the concept of using phase change material as a heating element adapted to transition between a first state to a second using exothermic and endothermic thermal energy transfer features. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using phase change material as a heating element adapted to transition between a first state to a second using exothermic and endothermic thermal energy transfer features as taught by Ohmer, into the system as taught by Ganahl as an alternative way to provide a heating element to a container, with the motivation to enhance the heating option features of the system.
Claim(s) 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 2018/0255966 A1) in view of Anelevitz et al. (“Anelevitz”, US 2015/0158658 A1, on the record).  	 	1) Regarding claim 14, Moore discloses a portable thermal insulated apparatus (Figs. 1-2), comprising: 	a container (¶0044 with reference to Figs. 1-2 compartment 32 and/or ¶0047 with reference to Fig. 6) having an open first end (Figs. 1-2 illustrates a heating 30 being configured to be attached to the compartment 32 via threading features) and a second end (Figs. 1-2 illustrates compartment 32 having a bottom/base. Also see ¶0047; Fig. 6) forming an interior (see ¶0045-47; Fig. 6), wherein the container is configured to store fluid within the interior (see ¶0045-47; Fig. 6); 	a lid (¶0044 with reference to Figs. 1-2: lid or nipple 34) removably securable to the open first end of the container (Figs. 1-2 illustrates the nipple or lid 34 being indirectly removably securable to the compartment 32 via screw threaded portion 40 provided by the heating element 30 once the nipple or lid 34 is removably coupled to the heating element 30 via second threaded portion 50), wherein the lid comprises an interior wall (¶0044). 	As per the limitation a thermal unit removably securable to an interior side of the interior wall of the lid.  	Moore discloses, in ¶0044 with reference to Figs. 1-2, that the heating element 30 couples to the nipple or lid 34 via screw thread portion 40. Figs. 1-2 illustrate that threaded portion 50 is screwed into the nipple or lid, which suggest that the nipple or lid 34 comprises an interior side to enable threaded portion to be coupled thereto. 	Furthermore, Anelevitz discloses and illustrates, in ¶0060 with reference to Fig. 3: helical threads 196, the concept of providing a lid with an interior side to enable threading coupling thereto. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a lid with an interior side to enable threading coupling thereto as taught by Anelevitz, into the system as taught by Moore, with the motivation to enhance the couple features of the system). 	 	As per the limitation the thermal unit configured to maintain the interior of the container at a desired temperature (Moore discloses, in ¶0009; ¶0013, maintaining a temperature of a fluid in the storage container). 	wherein the thermal unit remains suspended from the lid when the lid is secured to the container (Moore: ¶0044; Figs. 1-2 illustrates that once all components are threaded together via respective threading portions the heating element 30 would be suspended/positioned in place above the compartment 32 by the threaded coupling provided by the nipple or lid 34). 	2) Regarding claim 15, Moore and Anelevitz teach wherein the lid comprises a lid aperture configured to allow fluid to pass therethrough and the thermal unit comprises a channel, such that when the thermal unit is secured to the lid, the lid aperture and channel are coaxially aligned to allow liquid to pass therethrough (Moore: Figs. 3-5, and 8-9 and corresponding disclosure).
Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore in view of Anelevitz, and in further view of Meyers and Chelbor. 	1) Regarding claim 16, as per the limitation wherein the lid comprises a handle disposed on an upper side of the lid forming an opening between an upper portion of the handle and the upper side of the lid, wherein the upper portion of the handle includes a cross member that extends between a pair of vertical members, the pair of vertical members extending from the upper side of the lid on a perimeter edge of the lid and on opposing sides thereof. 	Moore figs. 1-2 illustrates the use of a handle and also the concept of altering the design and type of container to be implemented with the disclosed invention. 	Meyers discloses, in ¶0030 with reference to Figs. 4 and 10, the concept of using a handle with vertical portions extending from the perimeter edge of a lid on opposing sides. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a handle with vertical portions extending from the perimeter edge of a lid on opposing sides as taught by Meyers into the system as taught by Moore and Anelevitz, with the motivation to enhance the user handling features of the system. 	 As per the limitation wherein the cross member angles towards the upper side at a middle portion of the cross member. 	Chelbor discloses, in Fig. 1 (see below image), the concept of thickening the middle portion of a handle (corresponding to creating angles) in a direction toward a top portion of a container. 	
    PNG
    media_image6.png
    720
    1152
    media_image6.png
    Greyscale
 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of slightly thickening the middle portion of a handle in a direction toward a top portion of a container as taught by Chelbor, into the system as taught by Moore, Anelevitz and Meyers as a known way to create a handle, with the motivation to enhance the handle design features of the system.
Claim(s) 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore in view of Anelevitz, in further view of Rosenfeld (US 2014/0091935A1). 	1) Regarding claim 17, Moore and Anelevitz teach a temperature sensor disposed within the container (Moore: ¶0048 with reference to Fig. 6: sensor 60). 	As per the limitation a wireless transmitter configured to transmit a temperature of the interior of the container to an electronic device. 	Moore discloses, in ¶0048, the providing a temperature indication to a user. 	Rosenfeld discloses, in ¶0039; claim 20 with reference to Fig. 4-6, the concept of providing a wireless alert concerning monitored temperature of a container. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a wireless alert concerning monitored temperature of a container as taught by Rosenfeld, into the system as taught by Moore and Anelevitz, with the motivation to enhance the notification features of the system. 	2) Regarding claim 18, Moore, Anelevitz and Rosenfeld teach an application disposed on the electronic device configured to alert a user if the temperature detected by the temperature sensor falls outside of a desired threshold range (Rosenfeld: ¶0039; Figs. 4-6).
Claim(s) 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore in view of Anelevitz, in further view of Meyers. 	1) Regarding claim 19, as per the limitation a fluid storage bottle having a bottle cap configured to removably cover an opening of the fluid storage bottle, wherein the fluid storage bottle is configured to hold fluid therein and dimensioned to be received within the interior such that the fluid storage bottle is positioned within the interior of the container.  	Meyers discloses, in ¶0034, the concept of providing heating elements in direct communication with a lid. Moore further discloses, in Figs.3-7, the concept of providing multiple storage bottles with respective lids within a container (corresponding to fluid storage bottles having a bottle cap configured to hold fluid therein and dimensioned to be received within the interior such that the fluid storage bottle is positioned within the interior of the container).  	At the filing on invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing heating elements in direct communication with a lid. and further the concept of providing multiple storage bottles with respective lids within a container as taught by Meyers, into the system as taught by Moore and Anelevitz, with the motivation to enhance the container storage features. 	As per the limitation vertically aligned with the thermal unit (Meyers: Fig. 7) when secured to the lid and the lid is secured to the container (Meyers illustrates Fig. 7 without a lid, however as addressed above, in ¶0034, the disclosure relates to providing heating element in direct communication with lids (e.g., attached within etc.). Thus, at the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate a heating element into the lid to facilitate closure of the container, with the motivation to enhance the temperature control features of the system). 	2) Regarding claim 20, Moore, Anelevitz and Meyers teach wherein a bottom surface of the thermal unit is in close tolerance to an upper surface of the bottle cap (in view of the analysis of the rejection of claim 19 above, it would have been obvious to a person of ordinary skill in the art to implement the top container 101 inside the of the beverage bottle 106 to have its top surface within close tolerance of the bottom of a heating element within the lid of the beverage bottle 106, with the motivation to enhance the temperature control features of the system).
Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore in view of Anelevitz, in further view of Ohmer.
 	1) Regarding claim 21, as per the limitation wherein the thermal unit comprises a phase change material disposed therein and adapted to transition from a first state to a second state, wherein thermal energy is exothermic or endothermic. 	Moore discloses, in ¶0071, the concept of using alternative heat generation such as exothermic chemical reaction. 	Ohmer discloses, in ¶0013; ¶0030; ¶0032; ¶0063; ¶0067; ¶0072; ¶0095, the concept of using phase change material as a heating element adapted to transition between a first state to a second using exothermic and endothermic thermal energy transfer features. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using phase change material as a heating element adapted to transition between a first state to a second using exothermic and endothermic thermal energy transfer features as taught by Ohmer, into the system as taught by Moore and Anelevitz as an alternative way to provide a heating element to a container, with the motivation to enhance the heating option features of the system.
Response to Arguments
Applicant's arguments filed 06/10/2021 concerning claims 14-21 are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/10/2021 concerning claims 1 and 3-13 have been fully considered but they are not persuasive.  	Applicant argues that Ganahl does not teach the limitation “the thermal unit is removably securable to the reservoir unit of claim 1, however claim 1 only requires wherein the thermal unit is dimensioned to be removably secured to the reservoir unit, in which Fig. 4A of Ganahl illustrates the heating element 35 (interpreted as the heating unit) being a separate component of the heating assembly 30 (interpreted as the reservoir unit), in which the exploded view illustrates the heating element 35 being configured to be attached to the heating assembly 30 and therefore can be removed from the heating assembly 30. Figs. 3A and 3F illustrates the dimensions of the heating element 35 being configured to enable attachment and reattachment to and from the heating assembly 30, which reads on the limitation. If applicant besides detail of what dimensioned to be removably secured means, maybe the extra detail may distinguish the applied reference. However since applicant’s specification is void of any specific detail of the thermal unit being dimensioned to be removably secured to the reservoir unit. For example, the term dimension is only disclosed in ¶0050 of applicant’s specification in a general sense, but not specifically related to the thermal unit removable features). Thus the applicant’s argues claim limitation that is not provided within the body of the claim, therefore the argument is not deemed persuasive. 	In conclusion, the previous applied art to address the limitation of claim 1, 3-13 is still being applied. However since claim 14-21 have new applied prior art combinations. The Office is a second Non-Final action. Furthermore previous allowable subject matter of claims 12 and 15 have been addressed in the current Office action. For full details see action above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20170156358 A1; US 20040177642 A1, container with temperature control elements. 	US 20200268611 A1; US 20130234852 A1, wireless transmitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684